PER CURIAM:
Randolph Murrell and Chet Kaufman, appointed counsel for Michael Edward Curry, have filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsels’ assessment of the relative merit of the appeal is correct. Because independent review of the entire record reveals no arguable issues of merit, counsels’ motion to withdraw is GRANTED, and Curry’s conviction and sentence are AFFIRMED.